 1   Adam E. Deitz, WSBA No. 55965
 2
     Anderson Carey Williams & Neidzwski
     21 Bellwether Way, Suite 104
 3   Bellingham, WA 98225
 4
     Telephone: (360) 671-6711
     Fax: (360) 647-2943
 5   Email: adam@boatlaw.com
            nick@boatlaw.com
 6
            Attorneys for Plaintiff
 7

 8

 9
                              UNITED STATES DISTRICT COURT
10

11                WESTERN DISTRICT OF WASHINGTON AT SEATTLE
12   SIMONE F. GROVER,                         AT LAW AND IN ADMIRALTY
13
                 Plaintiff,
14                                             Case No.: 2:21-CV-00250-RSM
           v.
15

16   LINDBLAD EXPEDITIONS, LLC,
     LINDBLAD EXPEDITIONS, INC., LEX           ORDER GRANTING PLAINTIFF’S
17   QUEST, LLC, LINDBLAD EXPEDITIONS          EX PARTE MOTION TO EXTEND
     HOLDINGS, INC., LINDBLAD                  TIME TO SERVE SUMMONSES
18                                             AND COMPLAINT
     MARITIME VENTURES, INC.,
19   LINDBLAD MARITIME ENTERPRISES,
20
     LTD., LEX VENTURE, LLC,
                                               NOTE ON MOTION CALENDAR:
21               Defendants.                   MAY 24, 2021

22

23

24

25

26

27
     ORDER GRANTING PLAINTIFF’S
28   EX PARTE MOTION TO EXTEND TIME TO SERVE
     SUMMONSES AND COMPLAINT                              ANDERSON CAREY
     CASE NO.:   2:21-CV-00250-RSM                      WILLIAMS & NEIDZWSKI
                                                          21 Bellwether Way, Suite 104
     PAGE - 1                                            Bellingham, Washington 98225
                                                      (360) 671-6711 - Fax (360) 647-2943
 1          WHEREAS Plaintiff Simone Grover and Vessel Interest Defendants (“the
 2
     Parties”) mediated this dispute on May 6, 2021 and are continuing to finalize the
 3

 4
     settlement agreement;

 5
            NOW, THEREFORE, the Court finds good cause to extend the deadline to serve
 6

 7   the summonses and complaint insofar that the requested extension will permit the Parties

 8   time to finalize the settlement agreement;
 9

10          IT IS ORDERED that the deadline for Plaintiff to serve the summonses and
11
     complaint upon Defendants shall be extended by 45 days, to July 9, 2021.
12

13

14          IT IS SO ORDERED.

15

16          DATED this 27th day of May, 2021.
17

18

19

20
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27
     ORDER GRANTING PLAINTIFF’S
28   EX PARTE MOTION TO EXTEND TIME TO SERVE
     SUMMONSES AND COMPLAINT                                    ANDERSON CAREY
     CASE NO.:   2:21-CV-00250-RSM                            WILLIAMS & NEIDZWSKI
                                                                21 Bellwether Way, Suite 104
     PAGE - 2                                                  Bellingham, Washington 98225
                                                            (360) 671-6711 - Fax (360) 647-2943
